DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (US 2019/0342135 A1).
Regarding claim 1, Kwak discloses a wireless transmit receive unit (WTRU) (UE), comprising: a processor (4821) configured to: receive downlink control information, the downlink control information comprising a physical uplink control channel (PUCCH) parameter (paragraph [0499]-[0500]; [0555]-[0557]; [0676]-[0677]; and so on, illustrating the reception of DCI including sPUCCH and resource blocks for PUCCCH); determine one or more resource blocks to be used to transmit a PUCCH transmission based on the PUCCH parameter received in the downlink control information (paragraph [0491]-[0494]; [0499]-[0500]; [0555]-[0557]; [0662]-[0664]; [0671]-[0677]; and etc., explaining the determination of resource blocks and/or resource elements to use for the PUCCH transmission based on the received PUCCH information from the eNB); select a cyclic shift out of a plurality of cyclic shifts that can be used by the WTRU for indicating one or more the Hybrid Automatic Repeat Request (HARQ) feedback bits in the PUCCH transmission based on the one or more HARQ feedback bits to be indicated using the PUCCH transmission (paragraph [0474]-[0481]; [0500]; and so on, describing the selection of CS from plurality of CSs for indicating ACK/NACK bits in the PUCCH transmission), wherein the PUCCH parameter indicates the plurality of cyclic shifts (paragraph [0500], illustrating the received PUCCH allocation blocks indicate or include plurality of CS indices); and transmit the PUCCH transmission via the one or more resource blocks using the selected cyclic shift (paragraph [0475]-[0480]; [0500]-[0502]; and so on, explaining the transmission of PUCCH transmission using the resource block and/or resource elements based on the selected CS index).  
Regarding claim 10, the claim includes features identical to the subject matter mention in the rejection to claim 1. The claim is a mere reformulation of claim 1 in order to define the corresponding method, and the rejection to claim is applied hereto.
Regarding claim 2 and 11, Kwak discloses wherein the processor is configured to select the cyclic shift out of the plurality of cyclic shifts based on whether the one or more HARQ feedback bits is one bit of information or two bits of information (paragraph [0474]-[0481]; [0500]; and so on).  
Regarding claim 3 and 12, Kwak discloses wherein the one or more HARQ feedback bits comprise one bit of information, and wherein the cyclic shift is equal to 3 when the one bit of information has a first value, and the cyclic shift is equal to 9 when the one bit of information has a second value (e.g. fig. 23; paragraph [0475]-[0481]; and so on).  
Regarding claim 4 and 13, Kwak discloses wherein the one or more HARQ feedback bits comprises two bits of information, and wherein the cyclic shift is equal to 1 when the two bits of information have a first value, the cyclic shift is equal to 4 when the two bits of information have a second value, the cyclic shift is equal to 7 when the two bits of information have a third value, and the cyclic shift is equal to 10 when the two bits of information have a fourth value (e.g. figs. 24-25; paragraph [0483]-[0506]; and etc.).  
Regarding claim 5 and 14, Kwak discloses wherein the plurality of cyclic shifts are a subset of a number of available of cyclic shifts (paragraph [0474]-[0481]; [0500]; and so on).  
Regarding claim 6 and 18, Kwak discloses wherein the downlink control information is received via a physical downlink control channel, PDCCH, transmission (paragraph [0114]; [0116]; [0255]; [0262]; and etc.).  
Regarding claim 8 and 17, Kwak discloses wherein the processor is configured to select the cyclic shift based whether or not the PUCCH transmission is being used to indicated a scheduling request (SR) (fig. 27; paragraph [0524]-[0537]; and so on).  
Regarding claim 9 and 20, Kwak discloses wherein the processor is further configured to determine the plurality of cyclic shifts based on a symbol in which the one or more HARQ feedback bits are to be transmitted (paragraph [0475]-[0481]; and etc.).  
Regarding claim 16 and 19, Kwak discloses wherein the PUCCH parameter comprises an indication of a PUCCH resource index (paragraph [0499]-[0500]; [0555]-[0557]; [0676]-[0677]; and so on).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461